      Case 16-55895-wlh        Doc 70 Filed 12/05/20 Entered 12/05/20 17:47:38                     Desc Order
                                    Gtng. Mod. of Plan Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT

                                       Northern District of Georgia

                                             Atlanta Division

In     Debtor(s)
Re:    Camellia Ann Addo                         Case No.: 16−55895−wlh
       5061 Furlong Way                          Chapter: 13
       Powder Springs, GA 30127                  Judge: Wendy L. Hagenau

       xxx−xx−9400




             ORDER APPROVING MODIFICATION OF PLAN

       A modification to the confirmed Chapter 13 plan in this case having been proposed and no objection
to that modification having been made, it is

      ORDERED that the modification is APPROVED.

      The Clerk is directed to serve a copy of this Order upon Debtor, counsel for Debtor, and any trustee.




Dated: December 5, 2020




                                                 Wendy L. Hagenau
                                                 United States Bankruptcy Judge




Form 133a
